1

2

3                                   IN THE UNITED STATES DISTRICT COURT

4                                      EASTERN DISTRICT OF CALIFORNIA

5

6    UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00172 DAD-BAM

7                                  Plaintiff,            AMENDED ORDER ALLOWING DEFENDANT’S
                                                         APPEARANCE ON STATE OF CALIFORNIA WRIT
8                           v.                           FOR HABAES CORPUS AD PROSEQUENDUM

9    REYNALDO VILLALOBOS,
                       Defendant.
10

11

12           On December 2, 2019, the Honorable Gerald F. Sevier, Superior Court Judge for the State of

13   California, County of Tulare, requested that the body of the above-named defendant be produced in

14   Department 12 of the Tulare County Superior Court, Visalia Division for grand jury proceedings. The

15   defendant’s appearance before Department 12 of the Tulare County Superior Court, Visalia Division is

16   necessary on Wednesday, December 4, 2019 at 9 a.m. The defendant is currently in the custody of the

17   United States Marshal, housed at the Kern County Jail (Lerdo), awaiting transfer to the Bureau of Prisons to

18   serve his sentence imposed by this Court on November 6, 2019 in the above-entitled action. It appearing that

19   the defendant’s presence is needed for a hearing in the state action:

20           IT IS HEREBY ORDERED that deputies of the Tulare County Sheriff’s Office or their designee may

21   produce the defendant in Tulare County Superior Court on December 4, 2019 for purposes of his presence at

22   the grand jury proceedings, but shall return him to the custody of the United States Marshal Service in the

23   physical custody of Kern County Jail (Lerdo) immediately after the proceeding has concluded on December

24   4, 2019.

25
     IT IS SO ORDERED.
26

27
         Dated:     December 2, 2019
                                                          UNITED STATES DISTRICT JUDGE
28

                                                            1
30
